NUMBER 13-15-00121-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


CITY OF HIDALGO & CITY OF ALTON,                                             Appellants,

                                            v.

YOLANDA L. RUIZ, INDIVIDUALLY, ET AL.,                                        Appellees.


                    On appeal from the 370th District Court
                          of Hidalgo County, Texas.


                          MEMORANDUM OPINION
              Before Justices Garza, Benavides, and Longoria
                     Memorandum Opinion Per Curiam

       This case is before the Court on the unopposed motions filed by the City of Hidalgo

and the City of Alton to dismiss this appeal. According to the motions, the Cities of

Hidalgo and Alton have settled and compromised all claims pending between them and

appellees, Yolanda L. Ruiz, individually et al., and as a result the Cities no longer desire

to pursue this appeal. The Cities request that we dismiss this appeal and return this
case to the trial court for final disposition in that court. According to the motion, the

appellee is in agreement with the relief sought.

      We GRANT the motions and set aside the trial court’s judgment without regard to

the merits and REMAND this case to the trial court for rendition of judgment in accordance

with the agreement. See TEX. R. APP. P. 42.1(a)(2)(B). Costs will be taxed against

appellants. See id. R. 42.1(d) ("Absent agreement of the parties, the court will tax costs

against the appellant."). All other pending motions are DISMISSED as moot.

                                                                     PER CURIAM

Delivered and filed the
5th day of November, 2015.




                                            2